Title: To James Madison from Philip Mazzei, 15 December 1804 (Abstract)
From: Mazzei, Philip
To: Madison, James


15 December 1804, Pisa. Hopes JM received his letter of last year enclosed to Jefferson, as well as the second one delivered to Timpanari, from whom he is most anxious to have good news as soon as possible.
Encloses copies of two bulletins he sent to St. Petersburg dealing with the disease that did so much harm to Leghorn and to all of Tuscany. Asks that JM give them to the president after reading them, but JM can take his time, as Mazzei sends Jefferson so much to read that perhaps it may be too much for him if he is at Monticello.
Knows that JM is also very busy but hopes he will find a spare moment to answer him in regard to his books and on the seventy-four suppressed after Adams’s presidency, as he cannot find any American who knows how they fared. Is JM’s friend until death.
Adds in a postscript that he just received the enclosed letter from Appleton. Gathers from it that Appleton would like Mazzei to write what he knows concerning Barnes’s affair with Morandini. As he does not believe Barnes would be so foolish as to discuss a matter that would aggravate his failings (if he has any) instead of absolving him, he is responding to Appleton that he should not be concerned for one moment about a charge that Mazzei is sure is unlikely to be made. Moreover, explaining the ridiculous frivolity would require writing a very lengthy account, which would exhaust the patience of the reader and is unnecessary. Judges it proper, nevertheless, to send the enclosed, as an antidote, in case it should prove useful. Sends it to JM because the president tells him: “The Consuls are appointed by the Secretary of State, and subject to him.”
